Citation Nr: 1225447	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-03 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the Veteran's claim to reopen a previously denied claim for service connection for chondromalacia of the right patella.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in March 2010. A transcript of that proceeding is of record.

In December 2010 the Board granted reopening of the Veteran's claim and remanded the reopened claim to the Appeals Management Center (AMC) for further development.

The Veteran has raised claims to reopen previously denied claims of entitlement to service connection for a left hip disorder and a low back disorder.  See July 2011 statement.  These matters are referred to the originating agency for appropriate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

There is clear and unmistakable evidence the Veteran had a pre-existing right knee disorder prior to entrance into his period of service and that such right knee disorder was not permanently aggravated during service beyond its natural progression.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in December 2010 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claims.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See October 2011 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims files.  Pertinent post-service treatment records have been associated with the claims files.  He has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  (Further pertinent evidence (private post-service treatment records from Santa Rosa Hospital) may be outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation.  The AMC attempted to secure such from the Veteran in a December 2010 letter.  He did not respond, and further development could not proceed without his response.  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  The Veteran was provided the appropriate VA examinations in March 2008 and December 2010.  The Veteran also provided testimony at a March 2010 hearing before the Board.

Accordingly, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran. 

Law and Regulations 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment (the disease or injury need not be symptomatic, but only noted on entrance, Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1). 

Intermittent or temporary flare-ups during service of a pre- existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon, supra. 

In general, in order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran served on active duty from December 1971 to February 1972.  An August 1971 Enlistment Report of Medical History notes the Veteran's reported history of multiple right knee injuries.  The Veteran also reported experiencing pain and swelling when running and jumping.  He also reported that his knee gave way at times, but denied any locking.  An August 1971 Enlistment Examination Report notes that an orthopedic consultation revealed mild chondromalacia.  The Veteran was found to be qualified for enlistment.  In January 1972 the Veteran was seen with complaints of recurrent right knee pain for two weeks.  He denied swelling, instability, or limitation of motion.  He reported that he had experienced right knee pain ever since injuring his right knee three years earlier while playing football.  Examination revealed that range of motion was within normal limits.  Gait was antalgic.  Crepitus was elicited with flexion and extension.  There was no effusion.  X-ray studies revealed early changes in the patella.  The impression was chondromalacia secondary to old osteochondritic changes of the femoral condyle.  A January 1972 Medical Board Examination Report notes the Veteran's report of pain and swelling in his right knee for the past two to three years, especially with strenuous exertion.  The current diagnosis was chondromalacia of the right patella which existed prior to service.  It was recommended that the Veteran be discharged for not meeting the minimum standards for enlistment.  It was noted that he had no physical disability that was incurred in or aggravated by military service. 

Following service, VA X-ray studies of the right knee dated in November 2000 note findings of joint space narrowing and hypertrophic degenerative changes.  VA outpatient treatment records beginning in 2002 note that the Veteran was seen with complaints of right knee problems.  Specifically, the Veteran was seen in November 2002 with complaints of swelling in various joints, including his right knee.  In January 2003 the Veteran complained of worsening joint (including right knee) pain over the past three years since beginning a job.  An August 2003 treatment record notes the Veteran's complaints of knee pain for 20 years which had been worsening over the past four years.  He reported a history of right patella fracture in 1973 that was treated with a cast, followed by surgery in 1974.  The assessment was early degenerative joint disease.  

Private treatment records dated in 2006 note that the Veteran received injections for bilateral knee pain.

A March 2008 VA examination report notes that the Veteran injured his right knee three times in high school and was later discharged from service because of a knee disability.  The Veteran also reported that he had a meniscectomy and ligament repair in 1973 at Santa Rosa Hospital.  His current complaints included pain, swelling, instability and locking.  The examiner noted that the Veteran was morbidly obese.  On examination a non-tender surgical scar was noted on the right knee.  Range of motion was limited due to pain.  Ligaments were intact.  Gait was antalgic.  X-ray studies revealed degenerative changes.  After reviewing the claims file the VA examiner opined that the Veteran's current right knee disorder was not caused by, a result of, or aggravated by his military service.  The examiner noted that the Veteran had injured his knee prior to service and served less than 90 days.  The examiner also noted that the Veteran already had arthritis in January 1972.

During the March 2010 travel Board hearing, the Veteran offered testimony as to the occurrence of a right knee injury in December 1971 during basic training when he was ordered to perform a fireman's carry of another trainee.  He also testified that an additional injury involving the right knee occurred in January 1972 when he fell knee first into a boulder when jumping from a cattle truck.  Emergency room treatment followed the January 1972 injury and he was thereafter released from active duty. 

A December 2010 VA examination report notes the Veteran's complaints of right knee pain.  On examination, flexion was 90 degrees and extension was 15 degrees with painful motion and weakness.  Crepitation was noted.  X-ray findings showed bilateral degenerative joint disease of the knees, worse on the right than the left, and chondrocalcinosis of both knees and both wrists.  The diagnosis was degenerative arthritis of the right knee.  After reviewing the claims files, the VA examiner opined that although the Veteran was seen with right knee complaints during his three months of active duty service, "there is also irrefutable evidence of problems existing prior to service."  The examiner also noted the Veteran's own report of surgery after service in about 1973 or 1974, and remarked that arthritis of the medial joint compartment was known to develop within 15 years of a medial meniscectomy.  The examiner further opined the Veteran's service activities would have exacerbated his pre-existing right knee problem, but would not have permanently aggravated it beyond the natural progression of the disease.  He noted that both the Veteran's knees are similarly involved with osteoarthritis currently.  He noted that the Veteran's post-service right knee surgery in 1973 or 1974 was not related to the diagnosis of chondromalacia of the patella.  He acknowledged that the Veteran feels as though his right knee problem was "misdiagnosed in the service"; however, none of the multiple examinations in service mentioned a collateral ligament or meniscal injury.

Other evidence of record includes a 2006 determination by the Social Security Administration (SSA) which found the Veteran to be totally disabled effective January 2004.  SSA determined that the Veteran's medically determinable severe impairments included arthritis, residuals of a knee injury, a disability of the hips and a low back disability.  

Based on the aforementioned evidence, the Veteran is shown to have a pre-existing right knee disorder at the time of his entry into service in 1971; however, this disability was not aggravated by service.  Specifically, the STRs clearly show that the Veteran had a pre-existing right knee disability, although he was found to be fit for service.  The VA examiners in March 2008 and December 2010 likewise found that the Veteran's right knee disorder pre-existed service.  Therefore, the Board does not find that the onset of right knee disorder, including chondromalacia and degenerative changes, was during the Veteran's period of active duty. 

During his three months of service, the Veteran was seen for right knee complaints.  However, the Medical Board examiner in service (January 1972) and the VA examiners following service (March 2008 and December 2010) essentially opined that the Veteran's right knee disorder pre-existed service and was not permanently aggravated beyond the natural progression of the disease during service.  The VA examiners provided reasons and bases for their opinions (as noted above) and these opinions are not refuted by any other medical evidence of record. 

The Veteran himself believes that his current right knee disorder was incurred during his active service, or, alternatively, aggravated during such service.  Among the Veteran's specific contentions are that the VA examiners incorrectly stated that he had sustained three knee injuries prior to service.  He further notes that was he cleared by a physician for enlistment.  See November 2011 Veteran's statement.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current right knee disorder was incurred during or aggravated by his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value. 

The Board has considered the benefit of the doubt doctrine; as the foregoing medical opinions constitutes clear and unmistakable evidence that the Veteran had a pre-existing right knee disorder prior to service that was not permanently aggravated during service beyond its natural progression, the preponderance of the evidence is clearly against the Veteran's claim, that doctrine does not apply.  Gilbert, 1 Vet. App. 49, 54.  Accordingly, the claim must be denied. 


ORDER

Service connection for a right knee disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


